Citation Nr: 1422669	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-32 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction.



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to February 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's August 2010 VA Form 9, he requested a hearing before the Board; he failed to report for such hearing in July 2013.  He has not requested that the hearing be rescheduled, and the Board deems his request for a hearing to be withdrawn.

The Veteran had also initiated appeals of denials of an increased rating for posttraumatic stress disorder (PTSD), a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and service connection for coronary artery disease (CAD).  An August 2010 rating decision granted a 100 percent rating for PTSD for the entire period of the claim, and a December 2010 rating decision granted a TDIU rating and service connection for CAD.  Consequently, those matters are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran's DD Form 214 confirms that he served in the Republic of Vietnam and that he participated in combat.

Hypertension

The Veteran contends that he is entitled to service connection for hypertension as a result of exposure to herbicides in Vietnam or as secondary to his service-connected PTSD and/or his service-connected CAD.  His service treatment records (STRs) do not note any complaints, findings, diagnosis, or treatment of hypertension, and his blood pressure on service separation examination in January 1970 was 120/80.  Postservice, on November 2000 VA general medical examination, it was noted that he had hypertension diagnosed in 1993.  Subsequent VA treatment records noted his ongoing treatment for hypertension.  October 2007 and March 2008 VA treatment records note that his hypertension was "currently not at goal but [he] did not take any anti-hypertensives today," and he was instructed that he can "continue taking [A]tenolol [for blood pressure] and cannot increase dose secondary to bradycardia."  Statements by his VA social worker and VA psychiatrist in June 2008, November 2008, and May 2009 note that his PTSD-related symptoms included "severe and chronic sleep disturbance that leads to impairments in attention and concentration and [he] often awakes in a cold sweat and increased heart rate."

There are no medical opinions currently of record which address a nexus between the Veteran's hypertension and his exposure to herbicides in service, or a nexus between his hypertension and his service-connected PTSD or his service-connected CAD.  On remand, an examination to secure such medical opinions (with adequate rationale) is needed.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) (the National Academy of Sciences concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, any reports of ongoing VA treatment are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; see Bell v. Derwinski, 2 Vet. App. 611 (1992).

Erectile Dysfunction

The Veteran contends that he is entitled to service connection for erectile dysfunction as a result of exposure to herbicides in Vietnam or as secondary to his service-connected PTSD (to include medication taken for such), his service-connected CAD (to include medication taken for such), and/or his hypertension.  His STRs do not note any complaints, findings, diagnosis, or treatment of erectile dysfunction.  Postservice, a March 2008 VA treatment record notes his report of having erectile dysfunction since his heart operation in 2000.  Subsequent VA treatment records note his ongoing treatment for erectile dysfunction.  An August 2008 VA treatment record notes that his sexual functioning had been "inconsistent" and that he was not sure about timing or contributing medication factors, but believed "it may have started 'ever since I started talking [in PTSD clinic].'"  On VA genitourinary examination in September 2008, it was noted that he had had erectile dysfunction for one year and that he took no medication for it because of his heart condition; the examiner (a nephrologist) opined that it was less likely as not that the Veteran's erectile dysfunction was secondary to his PTSD, with the rationale being that the erectile dysfunction was more likely secondary to hypertension, diffuse vascular disease affecting the coronary arteries, peripheral vascular disease, and hyperlipidemia associated with heavy smoking and alcoholism; no further rationale was provided.  A December 2009 VA treatment record notes that he had started Prozac but complained of sexual side effects; he expressed not wanting to continue with the Prozac, and was started on another cardiac medication at the same time as Prozac, but could not change the cardiac medication and was therefore hoping Prozac was the cause (of the sexual side effects).  A February 2010 VA treatment record noted that he was interested in discussing options with a sexual dysfunction clinic; thereafter, in April 2010, he noted that he had met with the sexual dysfunction clinic and was pessimistic.  On VA heart examination in June 2010, it was noted that his erectile dysfunction began with a gradual onset approximately three to four years ago, and that "because of his heart he has not been a candidate for Viagra or the analogs"; the examiner (a urologist) noted that the cause for the Veteran's erectile dysfunction had not been determined, but opined that it was not at least as likely as not that such was due to or aggravated by his ischemic heart disease, with the rationale being: "He has been on his cardiac medication for a significant period of time prior to the development of this problem making these drugs an unlikely culprit...There is no relationship between ischemic heart disease and erectile dysfunction.  One does not cause the other.  There appears to be no clinical reason in this particular [V]eteran why his ischemic heart disease should render him impotent."

The medical opinions currently of record do not adequately address (with complete explanation of rationale) a nexus between the Veteran's erectile dysfunction and his service-connected PTSD (to include medication taken for such), his service-connected CAD (to include medication taken for such), or his hypertension.  On remand, an examination to secure such medical opinions (with adequate rationale) is needed.  See McLendon, 20 Vet. App. at 79.  In addition, any reports of ongoing VA treatment are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; see Bell, 2 Vet. App. at 611.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for hypertension and/or erectile dysfunction, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.  The AOJ should also secure complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since August 2010.

2.  After the development sought in Instruction #1 is completed, the AOJ should arrange for the Veteran to be examined by an internist or cardiologist to determine the etiology of his hypertension.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was incurred or aggravated during his service (taking into account his exposure to herbicides in service) or that it was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected PTSD and/or CAD?
The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

3.  After the development sought in Instructions #1 and #2 is completed, the AOJ should arrange for the Veteran to be examined by a urologist to determine the likely etiology of his erectile dysfunction.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: is it at least as likely as not (a 50% or better probability) that the Veteran's erectile dysfunction was caused or aggravated (the opinion must specifically discuss concept of aggravation) by his service-connected PTSD (to include medication taken for such), his service-connected CAD (to include medication taken for such), and/or his hypertension?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

4.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested (i.e., by any additional evidence received), and then review the record and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

